Citation Nr: 0931739	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for residuals of right ankle injury.

In November 2008, the Board remanded the right ankle 
disability claim for additional action.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives; and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a right ankle injury during 
service.

2.  Right ankle disability, with recurrent sprains, continued 
during and after service, and developed into severe arthritis 
and ongoing disability status post surgical fusion.


CONCLUSION OF LAW

Right ankle disability, currently arthritis status post 
surgical fusion, was incurred in service.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Right Ankle Disability

The Veteran reports that he sustained a right ankle injury 
during service.  He essentially contends that his current 
right ankle disability continued and developed from that 
injury.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In February 2003, the Veteran filed a claim for service 
connection for a right ankle disability.  He indicated that 
he had injured his right ankle during service in a parachute 
jump at Fort Polk, Louisiana.  In an April 2003 statement, 
the Veteran reported that when he injured his right ankle, he 
was taken to the base hospital.  He stated that the ankle was 
x-rayed, and was placed in cast that remained on for six 
weeks.  He indicated that he has continued to have pain in 
that ankle since that time.

The Veteran's claims file contains the reports of a medical 
history and a medical examination completed around the time 
of the Veteran's separation from service in December 1952.  
In the medical history, the Veteran checked "yes" for a 
history cramps in the legs, lameness, and foot trouble.  In 
the section for elaboration, the examining physician noted 
that the Veteran had cramps in his legs occasionally at 
night, and that the Veteran had flat feet.  On the medical 
examination report, the examiner noted abnormality of the 
feet, described as pes planus, second degree, symptomatic 
with prolonged standing and marching.  The examiner checked 
normal for the condition of the lower extremities apart from 
the feet.


The claims file also contains a copy of daily sick records 
for the Veteran's unit.  Those reports show that the Veteran 
was sick on two separate days in August 1952, but do not 
indicate the nature of the illnesses.  Other service 
treatment records for the Veteran have not been obtained, and 
are thought to have been among records destroyed in a July 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  When a veteran's records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 
(1996).  The Board will comply with this heightened 
obligation in considering the Veteran's claim on appeal.

In his April 2003 statement, the Veteran reported ongoing 
right ankle pain since the injury during service.  He related 
a history of frequent sprains of the ankle, including twelve 
sprains in 1960.  The Veteran stated that a doctor in Utah 
recommended surgery on the ankle; but that the Veteran did 
not have the surgery at that time because he could not miss 
work for a prolonged period of rehabilitation.

The claims file contains records of private medical treatment 
of the Veteran in 1993 through 2004.  In 1996, the Veteran 
reported a history of multiple sprains of his right ankle.  
In 1999, he related a six year history of progressive right 
ankle and foot pain.  Treating practitioners' impressions 
were flat foot, ankle sprain, possible Achilles' tendinitis, 
and degenerative joint disease.  In December 2002, the 
Veteran underwent arthroscopic surgery, with debridement of 
the right ankle.

In September 2004, private podiatrist R. S. R., D.P.M., wrote 
that he had been treating the Veteran since April 1992 for 
advanced degenerative arthritis of the right ankle.  Dr. R. 
indicated that surgical fusion of that ankle was planned for 
later in September 2004.  Dr. R. related the Veteran's report 
that his right ankle problems stemmed from a severe sprain of 
that ankle during his Army service in 1952.

In a March 2005 statement, the Veteran reported that his 
right ankle injury during service in 1952 continued to be a 
problem through the remainder of his service.  He reported 
that he underwent surgical fusion of his right ankle in 
September 2004.


In the November 2008 remand, the Board instructed that the 
Veteran be given an opportunity to submit supporting 
evidence, such as correspondence from around the time of the 
claimed inservice ankle injury, or current statements from 
persons who knew the Veteran at the time of the injury.  The 
Board indicated that the Veteran should receive a VA medical 
examination, with review of the claims file and an opinion as 
to the likely etiology of the current right ankle disability.

In February 2009, the Veteran reported that the 2004 surgery 
reduced, but did not eliminate, his right ankle disability.  
He stated that he did not have additional evidence to submit.

On VA medical examination in April 2009, the Veteran reported 
that he sustained injury of his right ankle during service in 
1952, and that the ankle continued thereafter to have pain, 
frequent sprains, and instability.  He stated that 
immediately after service he did exercises to strengthen the 
ankle, and he experienced sprains with the exercises.  He 
noted the arthroscopic surgery in 2002 and the fusion surgery 
in 2004.  The Veteran reported that since the 2004 surgery 
his right ankle disability was reduced, in that he could walk 
one and a half miles every other day.  He stated that if he 
walked every day, he experienced swelling and pain in the 
ankle.

The examiner reported having reviewed the Veteran's claims 
file.  The examiner observed that the Veteran's right ankle 
was fused, and that the Veteran walked favoring his right 
lower extremity.  The examiner noted well healed surgical 
scars and palpable surgical screws.  The fusion was visible 
on x-rays.  Due to the fusion, dorsiflexion was limited to 0 
to -5 degrees, and plantar flexion was limited to 35 degrees.  
The examiner's impression was traumatic degenerative 
arthritis of the right ankle, status post repetitive strains, 
with instability.

In response to the request for an opinion, the examiner noted 
that most of the Veteran's service treatment records were not 
available, and that the available records did not show a 
right ankle injury during service.  The examiner stated that 
nonetheless it was plausible that during service the Veteran 
sustained a significant right ankle sprain that was x-rayed 
and casted.  The examiner indicated that the reported history 
of frequent right ankle sprains was consistent with the 
severe arthritis in the Veteran's right ankle, compared with 
no more than moderate arthritic changes in his left ankle.  
The examiner concluded:

Therefore, on this basis I believe that 
it is at least as likely as not that the 
current right ankle disability is 
consistent with and causally related to 
the residuals of the reported injury of 
the right ankle during service.

The Veteran is competent to report sustaining a right ankle 
injury and receiving treatment for that injury during 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Veteran's recent accounts are consistent.  His 
consistency and credibility helps to balance the absence of a 
report of ankle injury history at separation from service, 
and the gaps of many years between service and the first 
recorded report of a right ankle problems.  The claim is 
supported by the VA examiner's opinions that the Veteran's 
reported history is plausible and consistent with current 
medical findings, and that it is at least as likely as not 
that injury during service caused or led to the current 
disability.  The positive evidence and negative evidence are 
approximately balanced.  Giving the benefit of the doubt to 
the Veteran, the Board grants service connection for the 
current right ankle disability.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Entitlement to service connection for right ankle disability 
is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


